DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-15 are currently pending. This office action is in response to the amendment filed on 06/28/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “(wherein, Z represents a (meth)acryloyl group, and R1 represents and alkyl group)” which renders the claim indefinite as the use of parenthesis makes it unclear if this is a required or exemplary definition of groups listed in the formula. 
The claim indicates a structure of Formula (B) which renders the claim indefinite as the indicated chemical structure is not legible not legible as the superscripts of the various groups can not be accurately be distinguished from one another and the indications of m and n are also unclear. 
Claims 2-15 rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 5-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaud (US 2005/0182148) as is evidenced by Lewandowski (US 2007/0276059 A1).
Concerning claim 1 Gaud teaches a composition which includes 9.2 wt% of bisphenol A dimethacrylate 6.2 wt% of hydroxy ethyl methacrylate 3.6 % of butyl methacrylate, 12.1 wt% of triethylene glycol dimethacrylate, 4-n-decyloxyphenyl)phenyl-iodinium SbF6- , camphorquinone, 4-ethyl dimethylaminobenzoate and benzoyl peroxide (paragraph 0362) as well as a filler and a polymer PU1AT1 which is indicated to have a structure of( paragraphs 0362 and 0265-0266)

    PNG
    media_image1.png
    222
    740
    media_image1.png
    Greyscale
  
This is considered to be a reactive polymer and can be considered to be a polymerizable vinyl monomer. 
This composition does not include (meth)acrylic acid and there are 61.8 wt% of polymerizable vinyl monomer present in the composition. 
The benzoyl peroxide is a radical polymerization initiator (paragraph 0281) that is a thermal radical polymerization initiator and corresponds to the claimed component 2. The camphorquinone is a photo radical polymerization initiator (paragraph 0295) which corresponds to the claimed component 3. The 4-ethyl dimethylaminobenzoate compound is an aromatic amine compound which corresponds to the claimed component (4).  The 4-n-decyloxyphenyl)phenyl-iodinium SbF6-  is an organic compound which is a salt that includes an antimony atom. 
	Lewandowski provides evidence that iodonium salts can include metal complex salts including those containing SBF5OH (paragraph 0062). This provides evidence the 4-n-decyloxyphenyl)phenyl-iodinium SbF6-  of Gaud is a metal salt that includes and organic group and as such would be within the broadest reasonable interpretation of an organic metal salt and as such would be considered to be the claimed component (5). 
This allows for the calculation that for 100 parts by mass of the polymerizable vinyl monomer bisphenol A dimethacrylate is present in an amount of approximately 14.89 parts and this compound has the structure of the monomer 1-2 represented by formula B when m+n is 0 and R3 and R3’ are each a methyl group.  The hydroxyethyl methacrylate which is present in an amount of 10.03 parts and is considered to be a (meth)acrylic monomer having the formula A where R1 is a substituted alkyl group. The triethylene glycol dimethacrylate is present in an amount of 19.58 parts by weight and corresponds to the claimed component 1-3.  
As such the composition of Gaud teaches all of the claimed components in the claimed amounts and therefor teaches the claimed composition. 
Concerning claim 5 Gaud teaches that the composition is an adhesive composition (paragraph 0001 and 0349). 
Concerning claim 6 Guad teaches the composition of claim 5 as is indicated above. Gaud does not specifically teach that the adhesive composition is for use in adhesive bonding of a damper material. This limitation is considered to be an intended use of the composition. As such if the composition would be capable of being used for the indicated purpose it would be considered to be for use in the adhesive bonding of a damper material
Guad teaches the claimed adhesive composition having all of the claimed components as is indicated in the discussion of claims 1 and 5 above. As such this composition would be capable of adhesive bonding of a damper material and would meet the claimed limitations.  
Concerning claim 7-8 and 15 Guad teaches the compositions of claim 5 and 6 as is indicated above and further teaches that the adhesive composition is applied to a tooth  (paragraph 0341-0344). 
This would indicate a bonding material where adhesive composition is on an adherend of a tooth.
It should be noted that damper material is given its broadest reasonable interpretation of being a material which is capable of dampening vibrations to some extent and would be capable of being part of a damper and as such the tooth adherent would be considered to be a damper material as a tooth would be capable of damping vibrations to some extent. Therefore the composition of Guad would meet the claimed limitations. 

5.	Claims 1 and 4-8, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguri (US 2005/0009946 A1).
Concerning claims 1 and 4 Ogurui teaches a two part adhesive composition which includes components P3 and L1 (paragraph 0487 Table 21 example 100)
Where part P3 includes  (paragraph 0484 table 18 P1) 10 parts of a phosphate acid monomer PM which is a mixture of 2-methacryloyloxyethyl dihydrogen phosphate and bis methacryloyloxyethyl hydrogen phosphate (paragraph 0308), BMOV or bis(maltolato)oxovanadium (paragraph 0333)  and 2 parts of MDPB which is methacryloxydodecyl pyridinium (paragraph 0371). 
Component L1 includes (paragraph 0485 table 19 L1) 16 parts of HEMA or hydroxy ethyl methacrylate (paragraph 0320) 46 parts of D2.6E 2,2-bis[(4-methacryloyloxypolyethoxyphenyl)propane] where the average number of the ethoxy moiety is about 2.6 6 (paragraph 317), 24 parts of 3G or triethylene glycol dimethacrylate (paragraph 0317), as well as a organic peroxide thermal polymerization initiator and a photo polymerization initiator which is BDTOP or bis (2,6-diemethoxybenzoyl-)-2,4,4-trimethylpnetyl phosphine oxide (paragraph 0359). 
This composition includes a total of 98 parts by weight of the polymerizable vinyl monomer which results in the composition have approximately 16.33 parts per 100 parts of hydroxy ethyl methacrylate which is a monomer having the structure of formula A when R1 is s substituted alkyl group and there for corresponds to the claimed component (1-1). D2.6E 2,2-bis[(4-methacryloyloxypolyethoxyphenyl)propane] is present in an amount of approximately 46.94 parts per 100 parts of the polymerizable vinyl monomer and corresponds of the claimed structure of formula B in component (1-2) where R2 and R2’ are ethylene groups R3 and R3’ are methyl groups and m+n is within the claimed range. The composition includes 24.49 parts of triethylene glycol dimethacylate  which is a methacrylic monomer that is a methacrylic acid ester of a polyhydric alcohol and corresponds to component (1-3). The organic peroxide correspond to the thermal radial polymerization initiator (2), the photo initiator of BDPTO corresponds to the photoradical initiator of component (3),  methacryloxydodecyl pyridinium is a pyridine derivative compound and corresponds to component (4) and the BMOV or bis(maltolato)oxovanadium corresponds to the claimed organic metal salt of (5). 
This composition is present as a two component composition with one component P3 containing the ingredients of the pyridine derivative (4) MDPB and the  organic metal salt (5) of BMOV and the other component L1 contains the  thermal radial polymerization initiator (2) of the organic peroxide. As such the exemplary composition of Ogurui teaches each of the claimed components in the claimed amounts and in the claimed 2 component composition and therefor teaches the claimed limitations. 
Concerning claim 5 the example of Ogurui indicated above is indicated to have its adhesion strength measured (paragraph 0487 Table 21 Example 100) which would indicate that it is an adhesive. 
Concerning claim 6 Ogurui teaches the composition of claim 5 as is indicated above. Ogurui does not specifically teach that the adhesive composition is for use in adhesive bonding of a damper material. This limitation is considered to be an intended use of the composition. As such if the composition would be capable of being used for the indicated purpose it would be considered to be for use in the adhesive bonding of a damper material
Ogurui teaches the claimed adhesive composition having all of the claimed components as is indicated in the discussion of claims 1 and 5 above. As such this composition would be capable of adhesive bonding of a damper material and would meet the claimed limitations.  
Concerning claim 7-8 and 14-15 Ogurui teaches that the exemplary composition of claim 1 and 5-6 as is indicated above has its adhesive strength measured (paragraph 0487 Table 21 Example 100) which is indicated to be performed by a particular  measurement method (paragraph 0482-0484). 
This method indicates that the adhesive composition is placed on a tooth of the measurement method (paragraph 0396). The tooth would be considered to be an adherend and as such the combination of the adherent and the adhesive composition on the adherend would result in the claimed bonding material. 
It should be noted that damper material is given its broadest reasonable interpretation of being a material which is capable of dampening vibrations to some extent and as such the tooth adherent would be considered to be a damper material as a tooth would be capable of damping vibrations to some extent. Therefore the composition of Ogurui would meet the claimed limitations. 
                                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 2-3, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri (US 2005/0009946 A1).
Concerning claim 2, 9, 12 Oguri teaches a dental adhesive kit which is present in two parts a of dental pretreatment agent which comprises an acidic monomer, a vanadium compound and water and a dental adhesive component which comprises an aryl borate compound, a non-acidic monomer an organic peroxide and a photopolymerization catalyst (paragraph 0268). The dental pretreatment agent which includes a vanadium compound is indicated to be able to include a basic compound (paragraph 02736) examples of which are preferably tertiary amine compounds including N,N-dimethylaminoethyl methacrylate and aromatic amine compounds such ase dimethyl amino-p-toluidiene , N,N-diethanol-p-toluidine, N,N-dimethylamionacetophenone and ethyl 4-dimethylaminobenoate (paragraph 0275). These basic compounds are indicated to help provide improved storage stability (paragraph 0274). 
The specific examples of the non-acidic monomer are indicated to be appropriately selected depending on the application and purpose of the adhesive used but in order to obtain a high adhesion strength  and adhesion durability both a non acidic polyfunctional monomer and a water soluble non acid monomer are preferably used with 5 to 40% by mass of the water soluble  non-acid monomer and 10 to 85% by mass of the polyfunctional non acidic monomer  based on the total radical polymerizable monomers of the adhesive (paragraph 0281). 
Oguri does not specifically teach the claimed composition where (1-3) component is trimethylolpropane tri(meth)acrylate. 
Oguri teaches that the specific compounds and use amount of the individual components used in the dental pretreatment agent and the dental  adhesive are the same as other mentioned embodiments of dental adhesive  such as adhesive  for direct restoration (paragraph 0263). 
Oguri teaches a composition for direct restoration which includes two solutions (paragraph 0409 Table 2 Compositions K and L)one of which includes 20 parts by weight of PM which is a mixture of 2-methacryloyloxyethyl dihydrogen phosphate and bis methacryloyloxyethyl hydrogen phosphate (paragraph 0308),  5 parts by weight of MAC-10 which is 11-methacryloyloxy1,-undecanedicarboxylic acid (paragraph 0309) 20 parts of D2.6E 2,2-bis[(4-methacryloyloxypolyethoxyphenyl)propane] where the average number of the ethoxy moiety is about 2.6 (paragraph 0317), 10 parts of TMPT which is trimethylolpropane trimethacrylate (paragraph 0314) and VOAA vanadium oxide acetylacetone (paragraph 0331) and has a second component that includes 30 parts of HEMA which is hydroxy ethyl methacrylate (paragraph 0320)  and 5 parts of MMA which is methyl methacrylate (paragraph 0313) and a aryl borate compound. This composition includes 85 parts of polymerizable vinyl monomers in total and would therefore give based on 100 parts of vinyl polymerizable monomer 35.29 parts of the HEMA which is has the structure of component (1-1) when Z is a substituted alkyl group, 23.53 parts of the D2.6E monomer which corresponds to the structure of component (1-2) and 11.76 parts of trimethyloylpropane trimethacrylate  which has the same structure as the claimed component (1-3).  
This exemplary composition of Oguri teaches a monomer composition which has the claimed monomer components and organic metal salt of vandiumoxide acetylacetone which is a beta diketone chelate but does not the claimed polymerization initiators or the aromatic amine compound. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary composition of the direct adhesive of Oguri which has the claimed amounts of the claimed monomers of (1) and the metal acid salt of (5) to be used as the two part dental adhesive kit of Oguri which includes a peroxide thermal initiator of (3) and the photopolymerization initiator of (4) because Oguri teaches that the monomers of the two dental adhesive kit can be appropriately selected depending on the  application and the purpose of the adhesive used, and the use of the monomers in the examples indicates that the particularly used combination of monomers is useful as a direct dental adhesive, and it would further be obvious to include a tertiary amine basic compound which is an aromatic amine of component (5) because Oguri teaches that adding a basic compound will improve storage stability and aromatic amines are listed among the preferred amine compounds thereby resulting in the claimed adhesive composition. 
Concerning claim 3, 11 and 13 Oguri teaches the composition of claim 1, and 4-5  as is indicated above providing a two component adhesive composition. 
Oguri does not specifically teach that the organic metal salt is one of a beta-diketone chelate, a beta ketoester chelate and an organic acid metal salt. 
Oguri teaches a vanadium compound which has a tetra or penta valency must be used in the composition (paragraphs 0080 and 0081) and teaches that examples of these compounds include organic salts such as bis(maltolato)oxovandium and vanadium oxide acetylacetonate and oxo bis(1-phenyl-1,3butanedionate) vanadium (paragraph 0081). This indicates that these compounds are substantially equivalent and interchangeable with one another. The bis(maltolato)oxovandium compound is the metal salt used in the example composition indicated in the discussion of claims 1 and 4-5 indicated above.  Vanadium oxide acetylacetonate and oxo bis(1-phenyl-1,3butanedionate) vanadium are both beta- diketone chelate organic metal salts. 
It would have been obvious to one of ordinary skill of the art to replace the bis(maltolato)oxovandium in the exemplary composition of Oguri indicated above with a vanadium oxide acetylacetonate or oxo bis(1-phenyl-1,3butanedionate) vanadium beta dikeone chelate metal salt because Oguri teaches that these vanadium compounds are substantially equivalent and interchangeable with one another. 
Concerning claim 10 Oguri teaches the composition of claim 2 as is indicated above and teaches that the dental kit is separated into two parts one of which includes a vanadium compounds which is an organic metal salt of component (5) (paragraph 0268) and which would also include the basic compound which can be an aromatic amine of component (4) (paragraph 0273 and 0275). The other part of the two part composition is indicated to include an organic peroxide thermal radical polymerization initiator of (2) (paragraph 0268). As such the obvious composition of claim 2 indicated above would be separated into the claimed components and give the claimed composition. 
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Claims 1-15 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/               Examiner, Art Unit 1763

/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763